Citation Nr: 1449075	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974, with service in the Republic of Vietnam from July 1971 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In August 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  At the hearing and in May 2014, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of additional VA treatment records dated through April 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In this regard, while the AOJ only considered VA treatment records dated through February 2012 in connection with the Veteran's claims, the subsequently dated records are not relevant to the issues on appeal.

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was exposed to high levels of noise from helicopter operations and small arms fire during his service in the Republic of Vietnam.

2.  Audiometric testing obtained at the time of discharge from active duty in November 1973 showed a decrease in hearing acuity at three frequencies on the right and one frequency on the left, and there is credible lay evidence of continued subjective hearing difficulty since service.    

3.  Resolving all doubt in favor of the Veteran, he has a current diagnosis of bilateral hearing as defined by VA that is related to his military service.   


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the Veteran's bilateral hearing loss constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran served as a U.S. Army helicopter mechanic and door gunner including service in the Republic of Vietnam from July 1971 to July 1972.  He was awarded the Bronze Star Medal and three Air Medals.  He contended in a December 2009 claim and during the August 2012 Board hearing that his bilateral hearing deficit was caused by high levels of noise from aircraft operations and small arms fire in Vietnam and that the onset was during active service with a continuity of symptoms after service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service personnel records confirm the nature of the Veteran's service in Vietnam from July 1971 to July 1972 and exposure to high levels of noise from helicopter operations and small arms fire coincident with such service.  Additionally, service treatment records show that, while he had normal hearing at the time of entry on active duty, audiometric testing during a flight physical examination in September 1972, after returning from Vietnam, revealed a decrease in puretone thresholds with the highest levels of 20-25 decibels at the lower test frequencies.  The examining physician noted, "[f]airly significant noise-induced hearing loss."  Audiometric testing during a discharge physical examination showed puretone thresholds of 30 decibels at three frequencies on the right and one frequency on the left.  Therefore, the Board finds that the Veteran experienced some decrease in his hearing acuity in service.  

In April 2010, the Veteran was afforded a VA examination so as to determine the nature and etiology of his bilateral hearing loss.  At such time, the VA audiologist noted a review of the claims file and accurately summarized the Veteran's military noise exposure and hearing tests in service.  He noted the Veteran's report that he used hearing protection in aircraft and as a mechanic.  The only subjective symptom reported by the Veteran was constant tinnitus that first manifested in 1971.  On examination, puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 20, 25, 25, 25, and 35 decibels on the right and 25, 25, 25, 35, and 20 decibels on the left, respectively.  Speech recognition scores were 100 and 96 percent on the right and left, respectively.  The audiologist diagnosed mild sensorineural hearing loss at 3000 and 4000 Hz with moderately severe to severe loss at higher frequencies.  However, as such was considered normal by VA regulations, he did not offer an etiological opinion.  The audiologist also diagnosed tinnitus and found that it was caused by noise exposure during active service.  

In May 2010, the RO granted service connection and assigned a 10 percent rating for tinnitus, but denied service connection for bilateral hearing loss.  In that decision, the RO recognized the nature of the Veteran's service and the in-service examinations showing a trend of decreased bilateral hearing acuity.  However, the RO found that the severity of his hearing loss did not meet VA's definition of hearing loss.

In an August 2012 letter, the Veteran's spouse reported that the Veteran adjusted his television and radio to a very high volume and that she was concerned that he would not hear an oral warning from her if he were in danger but not facing her at the time.  During the Board hearing, the Veteran reported the same subjective symptoms and that he sensed degraded hearing during his Vietnam service.  He testified that he routinely wore hearing protection but did not seek medical care for fear of losing his flight status.  

At the time of his Board hearing, the Veteran submitted the results of an audiometric test by a state-licensed private audiologist that had been performed in August 2012.  Such reflects puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hz were 30, 40, 35, 35, and 40 decibels on the right and 30, 40, 35, 35, and 30 decibels on the left, respectively.  Thresholds at 6000 Hz and above were greater than 100 decibels on the right and 70 decibels on the left.  Speech recognition scores were 86 and 82 percent on the right and left, respectively.  However, the type of speech recognition test was not indicated.  The audiologist diagnosed mixed conductive hearing loss at low frequencies, moderate mid-frequency sensorineural hearing loss, and severe to profound sensorineural hearing loss at the high frequencies.  The audiologist did not provide an opinion on the origin of the hearing deficits.  

Resolving all doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  In this regard, while there is no competent opinion of record relating such disorder to his military service, the Board finds that there is credible evidence of exposure to high noise levels and decreased hearing acuity during active service.  Moreover, the Veteran provided credible lay evidence regarding the onset of hearing loss in service with continuing symptoms after service.  Moreover, the private August 2012 audiogram reveals hearing acuity that meets VA's definition of bilateral hearing loss with respect to the puretone threshold findings.  Furthermore, service connection for tinnitus due in-service noise exposure has already been granted based on a positive opinion offered by the April 2010 VA examiner.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

ORDER

Service connection for bilateral hearing loss is granted. 



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not yet been afforded a VA examination regarding the nature and etiology of his back disorder.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is credible medical evidence of a diagnosis of degenerative disc disease of the lumbar spine at two levels.  Private records showed that the Veteran underwent fusion and stabilization surgery on the lower spine in September 2008 and there are references to earlier surgery in 2000.  The attending surgeon noted that the Veteran had sustained a "compensable injury" without further details on the nature or time of the injury.  In November 2013, another private physician briefly noted on a prescription pad that the surgery was "more than likely related to trauma in military - fall out of a helicopter."  

During the Board hearing, the Veteran testified that he slipped and fell out of a helicopter that was on or near the ground during an evacuation of civilians from areas damaged after a typhoon.  The Veteran stated that he did not seek medical care for the injury because his base camp was remote.  He self-treated the discomfort with alcohol and continued to perform his duties.  Although he reported that he felt a knot in his back at the time, he did not report, and a military examiner did not note, any back abnormalities on a November 1973 discharge physical examination.  

There is credible medical evidence of a current disability, credible lay evidence of an injury in service, and evidence from the Veteran and his physician that the disability may be related to the event in service.  However the physician's opinion is brief without rationale or consideration of the entire history.  There is no lay or medical evidence to explain nature and timing of the "compensable injury" noted by the attending surgeon in September 2009.  Therefore, there is insufficient evidence to decide the claim, and the criteria for a VA examination are met.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records from the Little Rock/North Little Rock, Arkansas, VA facilities dated from April 2013 to the present.      

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from the Little Rock/North Little Rock VA facilities dated from April 2013 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his back disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.   Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should offer an opinion on the following inquiries:

(A)  Identify all currently diagnosed back disorders.

(B)  For each currently diagnosed back disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such is related to the Veteran's military service, to include a fall from a helicopter in 1971 as described by the Veteran or any other aspect of active duty service.  As the fall occurred in a combat theater, the examiner should assume that the Veteran's description of the event is credible.  

The examiner must consider the Veteran's lay statements of his history, service treatment records, private records of surgery and post-surgery treatment including the November 2013 opinion by a private physician and any details of the "compensable injury" noted by the private physician in September 2009.  

A complete rationale for any opinion expressed must be provided.

3.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


